PER CURIAM.
Banoro Garrett appeals the district court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.2001) complaint. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court, but modify the district court’s order dismissing Garrett’s claim against Smith to reflect a dismissal without prejudice. Garrett v. Woods, No. CA-01-776-2 (E.D.Va. Apr. 22, 2002). We deny Garrett’s motion for a transcript at government expense, and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. AFFIRMED